Citation Nr: 9913923	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-42 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an extension of a temporary total 
convalescent rating beyond May 31, 1994 under 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
August 1991.  The veteran also had service in the Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Boston, Massachusetts RO that denied 
entitlement to service connection for asthma, a low back 
disability, a psychiatric disorder (to include PTSD) and a 
left shoulder disability.  By rating decision dated in March 
1996, the RO granted service connection for recurrent left 
shoulder dislocation with history of bursitis status post 
Bankart repair, and assigned a 20 percent evaluation from 
September 1993, assigned a temporary total evaluation from 
February 17, 1994 through March 31, 1994 under 38 C.F.R. 
§ 4.30, and assigned a 10 percent evaluation from April 1994.  
The veteran timely appealed the issues of entitlement to an 
increased (greater that 10 percent) rating and entitlement to 
an extension of a temporary total convalescent rating beyond 
March 31, 1994.  By rating decision dated in November 1997, 
entitlement to a temporary total convalescent rating was 
extended through May 31, 1994 and the appeal was continued.

By testimony offered during a July 1995 personal hearing and 
a statement received by the RO in September 1996, the veteran 
raised the issue of entitlement to service connection for 
Gulf War Syndrome.  Since this issue has not been developed 
for appellate review, and is not inextricably intertwined 
with the issues currently before the Board, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
asthma is not accompanied by any medical evidence to support 
that allegation.

2.  The claim for entitlement to service connection for 
asthma is not plausible.

3.  The claim for entitlement to service connection for a low 
back disability is not accompanied by any medical evidence to 
support that allegation.

4.  The claim for entitlement to service connection for a low 
back disability is not plausible.

5.  The clinical findings do not demonstrate that the 
February 1994 surgery for a left shoulder disability resulted 
in severe postoperative residuals such as an incompletely-
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of crutches (regular weight bearing prohibited) 
beyond May 31, 1994.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
asthma is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for extension of a temporary total rating 
beyond May 31, 1994 are not met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty from December 1990 to August 
1991.

Service medical records are negative for complaints or 
findings of a low back disability.  A December 1990 chest x-
ray report contains a recommendation that the veteran have 
follow-up chest x-rays both to evaluate for right middle lobe 
pneumonitis and for the evaluation of the hilia.  An April 
1991 service medical record notes that the veteran injured 
his left shoulder while doing physical training.  In July 
1991, the veteran underwent a Southwest Asia 
demobilization/redeployment medical evaluation.  A history of 
asthma while in Southwest Asia was noted.  

A July 1991 release from active duty examination report notes 
a history of a painful shoulder, asthma, and muscular low 
back pain, possibly associated with sleeping on a cot.  
Examination revealed normal clinical evaluations for the 
lungs and chest, spine, and upper extremities.  Diagnoses 
included allergic asthma in Saudi, resolved; and left 
shoulder bursitis - Saudi - now minimal.

A September 1992 VA chest x-ray revealed clear lung zones.  
Minor old granulomatous foci were questioned.  Impression was 
minor old granulomatous foci and no active pulmonary disease.

A June 1993 Persian Gulf examination report notes that chest 
x-rays were within normal limits.

A November 1993 VA special joints examination report notes 
the veteran's complaints of soreness in his lower back since 
his service in the Gulf.  Specifically, he stated that he was 
"banged around" in a truck and has experienced low back 
pain thereafter.  The veteran indicated that the pain is 
present primarily when he gets up in the morning or when he 
stands for a long period of time.  He denied radiation of the 
pain to the legs or buttocks.  Upon examination, range of 
motion was full and there was no sciatic touch tenderness.  
Gait was normal.  Straight leg raising was negative.  
Neurological examination was negative.  X-rays of the lumbar 
spine revealed no significant abnormality.  Diagnosis was 
lumbar strain.

A November 1993 VA special non-tuberculosis diseases and 
injuries examination report notes the veteran's 2-3 year 
history of chronic shortness of breath that occurs mainly at 
night.  The veteran also complained of shortness of breath in 
the morning when associated with a cough.  It was noted that 
the veteran produces about one teaspoon of sputum in the 
morning.  It was further noted that the veteran uses a 
Proventil inhaler.  The veteran was reported to have smoked 
one pack of cigarettes a day for a two-year period.  Upper 
respiratory examination was completely within normal limits.  
Lung fields were clear.  Impression was probable asthma.  The 
veteran was sent for a chest x-ray and pulmonary function 
testing.  A November 1993 pulmonary function report notes 
that the veteran smokes.  Tests revealed normal volume and 
possible minimal response to beta-adrenergic spray.  A 
November 1993 chest x-ray report notes a 2-3 year history of 
nocturnal wheezing and shortness of breath.  It was noted 
that the veteran smokes one pack per day.  X-rays revealed no 
significant abnormalities.

A December 1993 VA outpatient treatment report notes the 
veteran's complaints of an upper respiratory infection.  The 
veteran indicated that he was exposed to dust and chemicals 
while in the Persian Gulf, and now uses an inhaler once a 
day.  Impressions included morning cough and probable 
beginnings of asthma.  The veteran was seen again later that 
month.  A history of pulmonary complaints since his return 
from the Persian Gulf was noted.  The veteran indicated that 
he experiences occasional dyspnea and awakens in the morning 
with a cough and yellow phlegm. He further indicated that he 
has smoked one pack of cigarettes per day for the past 7-8 
years.  Examination was negative for wheezing.  Chest x-ray 
was negative for infiltrates.  Impression was a smoker with a 
family history of asthma and symptoms suggesting chronic 
phlegm production and reactive airway disease.

A February 1994 VA chest x-ray report notes that the lungs 
were fully inflated.  No active infiltration was seen.  
Impression was no active pulmonary disease.

A February 1994 VA operation report notes the veteran's 
history of left shoulder dislocations and anterior 
instability.  The veteran successfully underwent a left 
shoulder Bankart procedure.  He was placed in a shoulder 
immobilzer and had good radial pulse and good grip strength 
immediately after surgery.

A March 1994 VA outpatient treatment report notes that the 
veteran was seen four weeks status post Bankart.  The 
examiner noted that the veteran "[t]ook [his] sling off over 
a w[ee]k ago despite being told to wear it for 4 w[ee]ks."  
Examination revealed a well-healed wound and almost full 
range of motion.  The veteran was to begin physical therapy 
immediately.

VA treatment reports dated in March 1994 and April 1994 note 
that the veteran was in physical therapy, both at home and on 
an outpatient basis, for his left shoulder disability.

An April 26, 1994 VA outpatient treatment report notes that 
the veteran was not complying with his home exercise program 
because of his new job.

A June 1, 1994 VA outpatient treatment report notes that the 
veteran had been seen periodically since March 1994 to 
monitor the progress of his home exercise program.  The 
examiner noted that the veteran had "made excellent 
progress."  Specifically, his complaints of shoulder pain 
had resolved  and range of motion was described as within 
normal limits in all planes.  Shoulder flexion and external 
rotation were reported as lacking the end 5-10 degrees when 
compared to the right shoulder.  The veteran reportedly 
denied discomfort and there was no edema.  The examiner 
stated that "[a]ll rehab[ilitation] goals [had been] 
achieved."

A September 1994 VA outpatient treatment report notes the 
veteran's history of asthma since exposure to dust in Saudi 
Arabia.  The veteran complained of waking up at night with 
shortness of breath.  He denied exercise-induced asthma.  The 
veteran indicated that he was allergic to dust and was still 
smoking.  Upon examination, lungs were clear.  Impression was 
mild asthma.  The examiner noted that mild symptoms were 
relieved by an inhaler.  The veteran was advised to stop 
smoking.

A March 1995 VA x-ray report notes a clinical history of a 
motor vehicle accident.  X-rays revealed satisfactorily 
aligned cervical bodies and normal disc spaces.  There was no 
evidence of fracture or dislocation.

A May 1995 VA outpatient treatment report notes the veteran's 
complaints of a cough and dyspnea in the morning and at 
night.  He denied post-nasal drip and sinus symptoms.  The 
veteran indicated that he uses an inhaler for occasional 
wheezing.  Examination revealed clear lungs with good air 
movement.  Impression was chronic bronchitis secondary to 
smoking, doubt asthma.

During a July 1995 personal hearing, the veteran testified 
that he had no problems breathing prior to service.  He 
indicated that he was a truck driver during his service in 
Southwest Asia, and was exposed to a lot of dust.  He stated 
that he "realized . . . towards the end of [his] stay in 
Desert Storm [he] was having a hard time breathing and . . . 
[he] had [his] mom send [him] an inhaler."

The veteran further testified that he fell off a dump truck 
while in service and "had a little bit of a problem in [his] 
lower back."  The veteran indicated that he did not know if 
his back injury was a "combination of . . . falling down, or 
if it was the way [he was] sleeping, on the cot."  He stated 
that he did not seek treatment for his back during service 
but has seen a chiropractor since April 1995.

The veteran further testified that it took him 
"approximately six months to recover" from his left 
shoulder surgery.  

A November 1995 VA outpatient treatment report notes that the 
veteran was seen for a follow up of his dyspnea.  Examination 
revealed normal vital signs with good air entry on 
examination of the chest.  No wheezing was noted.  Impression 
was decreased exercise tolerance likely due to deconditioning 
in a persistent smoker with component bronchitis.  The 
veteran was to undergo further tests before examiners could 
consider the possibility of exercise-induced asthma.

By rating decision dated in March 1996, the RO granted 
service connection for recurrent left shoulder dislocation 
with history of bursitis status post Bankart repair, 
evaluated as 20 percent disabling from September 1993.  A 
temporary total evaluation was assigned from February 17, 
1994 through March 31, 1994 under 38 C.F.R. § 4.30.  
Thereafter, a 10 percent evaluation was assigned.

The veteran testified during a January 1997 personal hearing 
that he began physical therapy for his left shoulder within 
"maybe a week or two after the operation" until 
"approximately three to four, maybe five months after the 
operation."  He further testified that he had to close his 
mechanic shop "for a good six months" following his surgery 
because he was unable to pick up heavy parts or raise his 
arm.  The veteran stated that although he took his sling off 
"once or twice," he otherwise "wore [the] sling when [he] 
was instructed to" wear it.  The veteran further stated that 
following his surgery, he was convalescing for "[a] minimum 
of six months." 

An August 1997 letter from Dr. Paul Weitzel of the Brockton 
VA Medical Center notes that the veteran completed a full 
course of physical therapy following his February 1994 
surgery.  Dr. Weitzel stated that "[d]ue to his surgery and 
rehabilitation [the veteran] was not physically fit/capable 
of returning to work until November 15, 1994."

Analysis

Asthma

The veteran contends that he has suffered from asthma since 
active military service.  
A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for asthma is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.

With the above in mind, the Board notes that although the 
veteran apparently was treated for allergic asthma during 
active duty, a July 1991 release from active duty examination 
report indicates that the condition had resolved prior to 
discharge.  Furthermore, the record contains no evidence of a 
current diagnosis of asthma linked to the veteran's military 
service.  A November 1993 VA examination report notes that 
lung fields were clear, respiratory examination was within 
normal limits, and a normal chest x-ray; the diagnosis of 
probable asthma has not been linked to the veteran's military 
service.

The veteran has testified that he has asthma related to 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No competent medical  evidence has been presented 
which tends to prove that the veteran has asthmatic 
bronchitis that is related to service.  Therefore, the Board 
finds that a well-grounded claim of service connection has 
not been presented.  Grottveit, supra; Grivois v. Brown, 6 
Vet. App. 136 (1994); Caluza, supra.

Low Back

The veteran contends that he hurt his back during service and 
has experienced pain in his low back thereafter.  Again, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).  As explained below, the Board finds that the 
appellant's claim for service connection for a low back 
disability is not well grounded.

In the case at hand, the veteran's service medical records 
note a history of muscular low back pain; however, no chronic 
disability was diagnosed during the veteran's period of 
active military service.  Furthermore, while a 1993 VA 
examination report reflects the presence of lumbar strain, no 
examiner has medically linked lumbar strain to the veteran's 
active military service.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  The veteran has 
alleged that he has a low back disability related to service, 
but he has failed to submit competent medical evidence to 
support these allegations.  Absent any competent medical 
evidence showing a relationship between the recently 
demonstrated lumbar strain and service, the Board finds that 
a well-grounded claim of service connection has not been 
presented.  Grottveit, supra; Grivois, supra;  Caluza, supra.

Temporary Total Rating

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond May 31, 1994 
for convalescence following left shoulder surgery.  He claims 
that he should be awarded convalescent benefits for at least 
six months following his surgery.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(1998).

After carefully reviewing the evidence, and the contentions 
of the veteran, it is concluded that an extension of a 
temporary total rating beyond May 31, 1994 under the 
provisions of 38 C.F.R. § 4.30 is not warranted.  The veteran 
underwent left shoulder surgery in February 1994.  Following 
that procedure, the veteran was placed in a shoulder 
immobilizer.  An outpatient treatment report dated in March 
1994 indicates that although the veteran was required to wear 
a sling for four weeks, he stopped wearing it after three 
weeks.  It was further indicated that the veteran had started 
a new job in April 1994.  In addition, the veteran was noted 
to have achieved all rehabilitation goals in June 1994.  The 
record shows that the veteran was awarded a temporary total 
convalescent rating from the date of his surgery through May 
31, 1994 under the provisions of 38 C.F.R. § 4.30, on the 
basis of surgery with therapeutic immobilization of one major 
joint--a sling in this case.  The veteran maintains that he 
should be awarded convalescent benefits for at least six 
months following his surgery.  However, the evidence does not 
support an extension of a temporary total rating because the 
clinical evidence does not demonstrate that the surgery 
resulted in severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited) beyond May 31, 1994.  The evidence of 
record notes that by June 1, 1994, the veteran was no longer 
wearing a sling, had left the house and started a new job, 
and had achieved all rehabilitation goals.

In summary, the evidence beyond May 1994 does not show that 
the veteran met the criteria for convalescent benefits for 
his left shoulder disability.  In arriving at this decision, 
consideration has been given to the statement offered by Dr. 
Weitzel that the veteran was not physically able to return to 
work until November 1994; however, that opinion in 1997 
appears to be contradicted by the contemporaneously prepared 
medical records and ,in particular, the report dated June 1, 
1994 as previously discussed.  Given the objective findings 
reported in the June 1994 report, it is felt that this report 
more accurately reflects the status of the shoulder 
disability at that time.  Based the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 beyond May 31, 1994.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an extension of a temporary total convalescent 
rating beyond May 31, 1994 under 38 C.F.R. § 4.30 is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.  During a July 1995 personal hearing, the veteran 
testified that he was having nightmares about his Gulf War 
experiences.  He further testified that there were SCUD 
attacks three or four times a day in the Gulf, and one attack 
was only a mile from his unit.  In addition, an August 1996 
psychiatric assessment from the National Center for Post-
Traumatic Stress Disorder (NCPTSD) notes that the veteran 
reported: experiencing an explosion and a large fire which 
occurred overhead at night, at which time all personnel were 
on alert and wearing full chemical exposure gear; and seeing 
decomposing and charred bodies and body parts.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in- service 
stressor.  38 C.F.R. § 3.304(f).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, an August 
1996 psychiatric assessment from NCPTSD notes a diagnosis of 
PTSD.

The veteran's form DD 214 shows that he served for 
approximately five months in Southwest Asia in support of 
Operation Desert Shield/Desert Storm.  His occupational 
specialty was noted to be a motor transport operator.  As 
noted above, the evidence on file shows that the veteran has 
made various allegations of service stressors.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993). 

In addition, the veteran also contends that his service-
connected left shoulder disability is more disabling than 
currently evaluated.

The Board notes that the medical evidence of record contains 
many references to pain and weakness in the veteran's left 
shoulder.  For example, a May 1996 VA outpatient treatment 
report notes that the veteran had "some feeling of 
weakness" and "all over pain" in his shoulder.  The 
veteran testified during a January 1997 personal hearing that 
he has limited range of motion in his left shoulder and has 
"[a] lot of discomfort" and "popping and snapping" on 
motion.  The veteran testified during a September 1997 
personal hearing that he still has "chronic pain" in his 
left shoulder.  He further testified that he has problems 
when he tries to move his left arm.

Arguments made by the veteran such as those mentioned above 
imply that the veteran experiences difficulties beyond that 
described by the available record, particularly after using 
the affected musculature.  In such instances, the provisions 
of 38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.  In 
addition, the Board notes that the veteran has not been 
afforded a VA special orthopedic examination of the left 
shoulder since November 1993 (before his February 1994 
surgery).  In view of the foregoing, the veteran should be 
afforded a VA examination to clarify the nature and severity 
of his left shoulder disability, which takes into 
consideration the case of DeLuca concerning functional loss 
due to pain on use.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment for his left shoulder 
disability since 1997.  After obtaining 
the necessary releases, the RO should 
then contact the named medical providers 
and request copies of all medical records 
concerned with treatment of the veteran 
since 1997.  All records obtained should 
be associated with the claims folder.  


2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  The RO should forward the information 
of record regarding the veteran's service 
in Southwest Asia (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that organization investigate and 
attempt to verify the alleged incidents.

4.  In addition, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his left shoulder disability.  
The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present due to the 
left shoulder disability.  The examiner 
should be asked to determine whether the 
veteran's left shoulder exhibits weakened 
movement, excess 

fatigability, or incoordination 
attributable to the service connected 
left shoulder disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left shoulder is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
must be made available to the examiner 
for review.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD and 
the claim for an increased rating for a 
left shoulder disability.  If either 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

